    Case: 1:18-cv-02523 Document #: 102 Filed: 05/19/21 Page 1 of 4 PageID #:426




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

WILLIAM E. AMOR,                      )
                                      )                         18-CV-02523
            Plaintiff,                )
                                      )                         Honorable Judge John Z. Lee
     v.                               )
                                      )
NAPERVILLE POLICE OFFICERS            )
MICHAEL CROSS; ROBERT GUERRERI;       )
THE ESTATE OF MARK CARLSON;           )
BRIAN CUNNINGHAM; JON RIPSKY;         )
OTHER UNIDENTIFIED NAPERVILLE POLICE )
OFFICERS; and THE CITY OF NAPERVILLE, )
                                      )
            Defendants.               )                         JURY TRIAL DEMANDED

                DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION
                   OF TIME TO COMPLETE EXPERT DISCOVERY

        Defendants Michael Cross, Robert Guerrieri, Brian Cunningham, John Ripsky, and the

City of Naperville, by their attorneys, The Sotos Law Firm, P.C., move this court for an

extension of the expert discovery deadlines. In support thereof, Defendants state:

        1.      On January 22, 2021, Plaintiff made his expert disclosures to Defendants. On

March 5, 2021, the parties filed an agreed motion to extend expert discovery because Defendants

were waiting on responses to the subpoenas to Plaintiff’s experts in order to proceed with the

depositions. (Dkt. 93.) That motion was granted. (Dkt. 95.) Defendants deposed Plaintiff’s fire

science expert, Doug Carpenter, on March 31, 2021, and Plaintiff’s confession expert, Richard

Leo, on April 12, 2021. 1

        2.      Pursuant to this Court’s March 8, 2021 Order, the deadline for Defendants Rule

26(a)(2) disclosures is Monday, May 24, 2021. (Dkt. 95.)


1
 Due to scheduling conflicts, Defendants sought, and this Court granted, leave to depose Dr. Leo 4 days
after the April 8 cut-off. (Dkt. 100.)
    Case: 1:18-cv-02523 Document #: 102 Filed: 05/19/21 Page 2 of 4 PageID #:427




          3.     Defendants’ experts have been working diligently to complete their reports.

However, one of Defendants’ experts has experienced delay in completing his report due to other

professional obligations, and another has requested to review additional materials to provide a

comprehensive opinion. Thus, Defendants request an additional 22 days to make their expert

disclosures pursuant to FED.R.CIV.P. 26(a)(2).

          4.     The parties have been in contact regarding the extension of time for Defendants’

expert disclosures. Plaintiff’s counsel, Mariah Garcia, indicated by email on May 19, 2021, that

Plaintiff has no objection to the requested extension of time for Defendants’ Rule 26(a)(2) Expert

Disclosures. With that in mind, Defendants respectfully request an extension of the current

expert deadline to afford them until June 15, 2021, to disclose their experts. This extension

would further amend the remainder of the schedule as follows: Plaintiff’s deadline to depose

Defendants’ Experts due by July 16, 2021; Deadline for Rebuttal experts: July 23, 2021;

Deadline to depose Rebuttal Experts: August 6, 2021; Dispositive Motion Deadline is September

21, 2021.

          5.     This motion is not made for purposes of delay but rather to afford Defendants’

experts the necessary time to bring their reports to completion and generate a comprehensive

report.

          WHEREFORE, in light of the foregoing, Defendants respectfully request this Court to

extend the current expert discovery and summary judgment deadlines as detailed above, and for

such other relief as the Court deems appropriate.




                                                 2
   Case: 1:18-cv-02523 Document #: 102 Filed: 05/19/21 Page 3 of 4 PageID #:428




Date: May 19, 2021                   Respectfully submitted,

                                     /s/ Laura M. Ranum
                                     LAURA M. RANUM, Attorney No. 6300636
James G. Sotos                       One of the Attorneys for Defendants
Joseph M. Polick
Laura M. Ranum
Lisa M. Meador
Carson W Canonie
THE SOTOS LAW FIRM, P.C.
141 W. Jackson Blvd., #1240A
Chicago, IL 60604
Tel: (630) 735-3300
lranum@jsotoslaw.com




                                        3
   Case: 1:18-cv-02523 Document #: 102 Filed: 05/19/21 Page 4 of 4 PageID #:429




                               CERTIFICATE OF SERVICE

        I hereby certify under penalty of perjury pursuant to 28 U.S.C.A. § 1746 that on May 19,
2021, I electronically filed the foregoing Defendants’ Unopposed Motion for Extension of
Time to Complete Expert Discovery with the Clerk of the Court using the CM/ECF system
which will send notification of such filing to the following CM/ECF participants listed on the
below Service List:

Attorneys for Plaintiff:
Jon Loevy
Mariah Garcia
Gayle Horn
Loevy & Loevy
311 N. Aberdeen Street, 3rd Floor
Chicago, IL 60607
(312) 243-5900
jon@loevy.com
mariah@loevy.com
gayle@loevy.com

                                            /s/ Laura M. Ranum
                                            LAURA M. RANUM, Attorney No. 6300636
                                            One of the Attorneys for Defendants




                                               4
